Citation Nr: 0708100	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for heart disease 
manifested by right bundle branch block (RBBB) with sinus 
bradycardia.

3.  Entitlement to service connection for residuals of dental 
abscesses and periodontal disease for compensation purposes.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco.  In June 
2005, the veteran withdrew his Central Office hearing 
request.

In February 2006, the veteran filed with the Board parts of 
his service medical records as well as medical articles 
related to his disabilities.  As to all the service medical 
records and some of the medical articles, they are 
duplicative of evidence already found in the record.  As to 
the new medical articles, they do not specifically cite to 
the veteran or to any fact that is in dispute.  Neither do 
they weigh in favor or against the veteran's claims.  
Accordingly, the Board finds that they are not additional 
pertinent evidence and VA adjudication of his claims may go 
forward without first remanding the appeal for a supplemental 
statement of the case.  38 C.F.R. § 19.31 (2006). 

A review of the claims file shows that the veteran, in the 
February 2006 statement, raised claims of entitlement to an 
increased rating for service connected cervical spine 
disability, claims of entitlement to service connection for a 
low back disorder and a pulmonary disorder including due to 
asbestos exposure, and entitlement to VA outpatient dental 
treatment.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran currently has bilateral hearing loss 
as defined by VA.

2.  The preponderance of the competent evidence establishes 
that the veteran's does not currently manifest an underlying 
cardiac disease or hypertension; the competent medical 
evidence establishes that his RBBB with sinus bradycardia are 
normal variants attributable to either congenital or physical 
conditioning origin.

3.  Dental abscesses and periodontal disease are not 
disabilities for VA compensation purposes; the medical and 
dental evidence does not show a nexus between these dental 
disorders and any incident of service, to include trauma.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Service connection for heart disease manifested by RBBB 
with sinus bradycardia is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

3.  Service connection for residuals of dental abscesses and 
periodontal disease is not warranted. 38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 4.150 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in December 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in January 2006 informed the veteran to 
submit all relevant evidence in his possession and of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  The February 2005 Statement of the Case (SOC) cited 
in full the provisions of 38 C.F.R. § 3.159.  The claim was 
readjudicated in a June 2005 Supplemental Statement of the 
Case (SSOC).  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  While the notice did not provide 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal, the Board finds this omission harmless because the 
preponderance of the evidence is against the claims and these 
issues are therefore moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

In view of the foregoing, to include the notice letters, the 
Board finds that the RO complied with VA's duty to notify the 
veteran.  38 U.S.C.A. § 5103(a); see also  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all the veteran's service medical records and 
identified post-service medical records including his records 
from the Big-Spring VA Medical Center.  The record also shows 
that the veteran was afforded VA examinations in February 
2003 to determine the nature and etiology of his claimed 
hearing loss and cardiovascular disorder.  Notably, the 
veteran has submitted medical treatise information concerning 
potential etiologies for both hearing loss and his RBBB.  
This treatise information also indicated that RBBB may be a 
normal variant in healthy individuals.  VA examinations 
demonstrated no hearing loss disability and that RBBB was a 
normal variant.  In the absence of a current disability, 
further examination and opinion is not warranted.  
38 U.S.C.A. § 5103(d).

The Board recognizes that the veteran was not afforded a 
dental examination.  However, because service medical records 
were negative for any trauma or a diagnosis of one of the 
specifically, enumerated disease processes found at 38 C.F.R. 
§ 4.150, the Board finds that VA adjudication may go forward 
without an examination.  See Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) (if the evidence of record does not 
establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claims

The veteran contends that his current bilateral hearing loss, 
right bundle branch block with sinus bradycardia, and 
residuals of dental abscesses and periodontal disease all 
first manifested themselves while he was in military service 
and have continued since that time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304.  Certain chronic diseases, including other organic 
diseases of the nervous system (to include sensorineural 
hearing loss) and various heart diseases and hypertension, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  RBBB and sinus 
bradycardia are not listed among the specified chronic 
diseases.  Id.  Additionally, neither of the conditions is 
listed as a disability under VA Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.104 (2006).

In hearing loss cases regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Bilateral Hearing Loss

As to bilateral hearing loss, service medical records include 
audiometric evaluations dated from November 1978 to June 2002 
that show the veteran being observed with ever worsening 
auditory thresholds.

However, the 24 years of service medical records, including 
the numerous examinations, do not ever show the veteran being 
diagnosed with hearing loss in either ear as defined by VA.  
38 C.F.R. § 3.385.  Similarly, at the February 2003 VA 
examination which was held for the express purpose of 
ascertaining whether the veteran had bilateral hearing loss, 
audiometric evaluation failed to disclose hearing loss in 
either ear as defined by VA.  Id.  Specifically, audiometric 
testing conducted by VA in February 2003 showed puretone 
thresholds of 10, 15, 25, and 15 decibels in the right ear; 
and puretone thresholds of 15, 10, 25, and 10 decibels in the 
left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
Speech recognition ability was 96 percent in each ear.  These 
findings are not contradicted by any other medical evidence 
of record.  Evans, supra.

In this case, the veteran has opined that he manifests 
bilateral hearing loss disability, and that he failed 
audiometric testing in service.  He did fail an audiometric 
examination in service, and his hearing acuity did decrease 
during service.  However, the criteria of 38 C.F.R. § 3.385 
provides regulatory limits governing the establishment of 
service connection for impaired hearing with the intended 
effect to establish a department-wide rule for making 
determinations regarding service connection for impaired 
hearing.  59 Fed. Reg. 60560 (Nov. 25, 1994).  The veteran's 
decreased hearing acuity cannot be deemed a disability until 
his level of decreased hearing acuity meets the standards of 
38 C.F.R. § 3.385.  The only probative evidence concerning 
the existence of right and/or left ear hearing loss per VA 
standards consists of the audiometric test results of record.  
See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  The veteran's lay belief as to a current hearing 
loss disability per VA standards holds no probative value in 
this case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006).  In the absence of a 
current disability, the claim must be denied.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  There is no doubt of 
material fact to be resolved in his favor.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).

Right Bundle Branch Block with Sinus Bradycardia

As to entitlement to service connection for heart disease 
manifested by RBBB with sinus bradycardia, service medical 
records starting in May 1981 show the veteran being observed 
to have RBBB and service medical records starting in July 
1995 also document sinus bradycardia.  

However, the 24 years of service medical records, including 
numerous examinations, do not ever show the veteran being 
diagnosed with an underlying heart disorder.  In fact, May 
1981 consultation records included the opinion that the right 
bundle branch block  "represents no underlying cardiac 
disease and in no way should have any negative implications 
of affects" and that the "RBBB is probably of congenital 
origin and associated with little or no structural heart 
disease."  As such, the veteran was given an indefinite 
waiver for flying purposes.  Similarly, at the February 2003 
VA examination which was held for the express purpose of 
ascertaining whether the veteran had a heart disease, it was 
opined after a review of the record on appeal and an 
examination that the claimant had asymptomatic right bundle 
branch block with bradycardia and the bradycardia was most 
likely related to the level of his physical condition.  The 
February 2003 echocardiogram and chest x-rays were likewise 
negative.  These finding are not contradicted by any other 
medical evidence of record.  Evans, supra.  There is evidence 
of record that the veteran has ever been diagnosed with 
hypertension nor clinical findings that would suggest the 
presence of hypertension.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, NOTE (1) (2006) (For VA evaluation purposes, 
hypertension means that the diastolic blood pressure is 
predominantly 90 or greater, or the systolic blood pressure 
is 160 or greater; hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days).

As reported above, the Court has held that in order to 
establish service connection there must be evidence of both 
an in-service disease or injury and a present disability 
which is attributable to such disease or injury.  See 
Rabideau, supra.  In this case, neither the service medical 
records nor the February 2003 examination report shows the 
veteran has an underlying heart disease manifested by a RBBB 
with sinus bradycardia.  In the absence of a diagnosis of an 
underlying heart disease or objective evidence of functional 
limitation due to the RBBB with sinus bradycardia, the RBBB 
with sinus bradycardia alone is not a disease for which 
service connection can be granted.  VA statutes specifically 
provide that service connection may be granted for a 
"disability" resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  See 38 U.S.C.A. §§ 1110, 1131.  The term disability 
as used for VA purposes refers to impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  There 
is no evidence of record that the RBBB with sinus bradycardia 
causes any impairment of earning capacity.  

The veteran argues that his RBBB with sinus bradycardia is 
objectively shown to have worsened during service, and that 
such findings represent an underlying disease process.  In 
support of his claim, he has submitted medical treatise 
articles indicating that RBBB could be a clinical 
manifestation of various underlying disease processes 
involving the cardiovascular and pulmonary systems.  It is 
also noted that RBBB also commonly occurs in normal healthy 
individuals.  A screening examination is recommended to 
determine whether RBBB had no apparent medical significance 
and could be "written off as a 'normal variant.'"  He also 
submitted an article reporting that clinical studies of 
electrocardiographic abnormalities in men without clinical 
evidence of pre-existing manifestations of heart disease had 
a higher incidence of the occurrence of sudden death and risk 
of a clinical ischemic heart disease (IHD) event.  He also 
highlighted various blood pressure readings taken in service 
in an effort to demonstrate the onset of hypertension in 
service.

These medical articles are helpful in explaining the 
potential causes and etiologies of the veteran's RBBB and 
sinus bradycardia and hold some probative value.  However, 
the veteran had examination in service and by VA to determine 
the likely causes and etiologies of the veteran's RBBB and 
sinus bradycardia.  These examinations, based upon 
examination of the veteran himself, determined that the 
veteran does not currently manifest an underlying cardiac 
disease, and that in his particular case his RBBB with sinus 
bradycardia are normal variants attributable to either 
congenital or physical conditioning origin.  Congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  38 
C.F.R. § 3.303(c).  The Board places greater probative weight 
to the above mentioned examiner's impressions than the 
veteran's assertions of etiology by reference to medical 
treatise articles that do not speak to the specific facts of 
his case.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  
His assertions that he manifests hypertension that first 
started in service holds no probative value.  See Espiritu, 2 
Vet. App. at 494; 38 C.F.R. § 3.159(a).

Therefore, the Board finds that the preponderance of the 
competent evidence establishes that the veteran's does not 
currently manifest an underlying cardiac disease or 
hypertension; the competent medical evidence establishes that 
his RBBB with sinus bradycardia are normal variants 
attributable to either congenital or physical conditioning 
origin.  As such, the veteran's RBBB with sinus bradycardia 
may not be granted as nothing in the medical evidence 
reflects that he has a current disability.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau, supra.  The 
preponderance of the evidence is against the claim and, 
hence, it must be denied.

Notably, the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  VA is authorized to 
pay compensation to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses.  38 U.S.C.A. §§ 1117, 
1118; 38 C.F.R. § 3.317.  It is not contended that the 
veteran's RBBB with sinus bradycardia represents a 
manifestation of undiagnosed disease, and such findings have 
been attributable to either congenital or physical 
conditioning origin.  Additionally, there is no objective 
finding that this abnormality has been productive of any 
functional impairment (i.e., disabling to a degree of 10 
percent or more).  Therefore, these provisions do not apply.

As to the veteran's claim that current heart disease was 
caused by exposure to ionizing radiation during his 10,000 
plus hours of flying during his 24 year career in the United 
States Air Force, the Board notes that RBBB with sinus 
bradycardia is not enumerated as a radiogenic disease, and 
there is no competent evidence that such clinical findings 
are manifestations of a radiogenic disease.  As such, the 
presumptions and special development procedures pertaining to 
ionizing radiation also do not apply.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.311.

Compensation for Residuals of Dental Abscesses and 
Periodontal Disease

As to entitlement to compensation for residuals of dental 
abscesses and periodontal disease, the veteran is claiming 
service connection for dental disease for compensation 
purposes only.  The RO adjudicated the claim as such and the 
Board's appellate review is limited likewise.  

In this regard, dental disabilities are compensable for 
rating purposes under 38 C.F.R. § 4.150 (Schedule or ratings 
- dental and oral conditions), Diagnostic Codes 9900- 9916.  
Specifically, missing teeth may be compensable for rating 
purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss 
of teeth, due to loss of substance of body of maxilla or 
mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling." 

With the above criteria in mind, while the veteran's December 
1977 enlistment examination was negative for lost teeth, a 
June 1982 examinations noted the loss of tooth number 16 and 
starting in January 1983 examinations also noted the loss of 
teeth number 1, 17, and 32.  Moreover, treatment records 
noted that the veteran had his wisdom teeth extracted in 1983 
and January 1983 dental records identified the teeth that 
were extracted as teeth number 1, 16, 17, and 32.  

Additionally, the 24 years of service medical records, 
including the numerous dental examinations, show the 
veteran's dental treatment for cavities, fractured teeth, 
carious teeth, infections, gingivitis, periodontitis, and 
chronic apical pedoni.  

The term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service, including tooth extraction.  See VAOPGCPREC 5-97; 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) 
(2006) (The usual effects of surgery performed to ameliorate 
a condition incurred before service, including poorly 
functioning parts, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.)  

There is no evidence that the veteran lost any of these teeth 
due to in-service trauma.  The veteran has presented a 
medical treatise article suggesting that the atmospheric 
conditions of flying in an airplane can put pressure on a 
nerve in a loose filling and cause toothache.  There is no 
competent evidence of record, however, that any such trauma 
resulted in any dental disability for which the veteran was 
treated and is subject to service connection for compensation 
purposes.  In addition, there is no evidence that the veteran 
suffers from any other disability listed under 38 C.F.R. 
§ 4.150.  The Board accordingly finds that veteran is not 
entitled to service connection for residuals of dental 
abscesses and periodontal disease.

As explained above, the veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  However, 
dental abscesses and periodontal disease are diagnosed 
disabilities.  As such, the Persian Gulf War provisions do 
not apply.  See 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

In summary, dental abscesses and periodontal disease are not 
disabilities for VA compensation purposes.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The medical and dental evidence does 
not show a nexus between any current dental disorder and any 
incident of service, to include trauma, nor does it reveal a 
current dental disability attributed to an undiagnosed 
illness.   Accordingly, the claim of entitlement to service 
connection for residuals of dental abscesses and periodontal 
disease for compensation purposes must be denied.  
38 U.S.C.A. §§ 5107, 1110, 1131; 38 C.F.R. § 4.150.

Conclusion

In reaching these conclusions, the Board again emphasizes it 
has not overlooked the appellant's statements to the RO or to 
his physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide opinions relating to the 
diagnosis or etiology of diseases or disabilities such as 
hearing loss, a chronic disease process manifested by RBBB 
with sinus bradycardia, and residuals of dental abscesses and 
periodontal disease.  Espiritu, 2 Vet. App. at 494.  The 
veteran is competent to state that he has some degree of 
hearing loss but he is not competent to say he has a hearing 
loss disability as defined by the applicable regulation, 
38 C.F.R. § 3.385.  Therefore, these statements regarding the 
diagnosis and origins of the veteran's claimed disabilities 
are not probative evidence as to the issues on appeal.  
Likewise, as to the medical literature filed by the veteran, 
the Board finds that such generic texts have been helpful in 
understanding the veteran's theories of causation, but such 
evidence is of limited probative value when compared to 
competent physicians who have examined the veteran and 
determined the medical principles involved in his particular 
case.  See Mattern, 12 Vet. App. at 228.  Furthermore, prior 
Board decisions in other cases hold no precedential value to 
the unique factual circumstances in the case at hand.  
38 C.F.R. § 20.1303.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for heart disease manifested by right 
bundle branch block with sinus bradycardia is denied.

Service connection for residuals of dental abscesses and 
periodontal disease for compensation purposes is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


